       Case 2:16-md-02724-CMR Document 1555 Filed 10/14/20 Page 1 of 7



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC                                       MDL 2724
PHARMACEUTICALS PRICING                              16-MD-2724
ANTITRUST LITIGATION                                 HON. CYNTHIA M. RUFE

THIS DOCUMENT RELATES TO:

JM Smith Corp. v. Actavis Holdco U.S. Inc., et       Individual Case No.: 20-4370
al.

                                             ORDER

       AND NOW, this 13th day of October 2020, upon consideration of the attached Joint

Stipulation to Waive Service and Extend the Deadline for Defendants to Respond to the

complaint filed by J M Smith Corp., it is hereby ORDERED that the Stipulation is

APPROVED.

       It is so ORDERED.

                                                 BY THE COURT:

                                                 /s/ Cynthia M. Rufe
                                                 _________________________________
                                                 CYNTHIA M. RUFE, J
       Case 2:16-md-02724-CMR Document 1555 Filed 10/14/20 Page 2 of 7



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                      MDL 2724
IN RE: GENERIC PHARMACEUTICALS                        16-MD-2724
PRICING ANTITRUST LITIGATION                          Individual Case No: 2:18-cv-00284-CMR

THIS DOCUMENT RELATES TO:                             HON. CYNTHIA M. RUFE
JM Smith Corp. v. Actavis Holdco U.S. Inc. et         Individual Case No.: 2:20-cv-04370-CMR
al.

  JOINT STIPULATION TO WAIVE SERVICE AND EXTEND THE DEADLINE FOR
          DEFENDANTS TO RESPOND TO PLAINTIFFS’ COMPLAINT

       WHEREAS, Plaintiff J M Smith Corporation (“Plaintiff”) filed a Complaint on September

4, 2020, in J M Smith Corp.. v. Actavis Holdco U.S. Inc. et al., Case No. 20-cv-4370-CMR, appears as
a related case in In re Generic Pharmaceuticals Pricing Antitrust Litigation, Case No. 16-md-

02724-CMR, MDL No. 2724;

       WHEREAS, Defendants Actavis Holdco U.S., Inc.; Actavis Pharma, Inc.; Alvogen, Inc.;

Amneal Pharmaceuticals, Inc.; Amneal Pharmaceuticals, LLC; Apotex Corp.; Aurobindo Pharma

USA, Inc.; Breckenridge Pharmaceutical, Inc.; Camber Pharmaceuticals, Inc.; Citron Pharma,

LLC; Dr. Reddy’s Laboratories, Inc.; Epic Pharma, LLC; Fougera Pharmaceuticals Inc.; G&W

Laboratories, Inc.; Generics Bidco I, LLC; Glenmark Pharmaceuticals Inc., USA; Greenstone

LLC; Heritage Pharmaceuticals, Inc.; Hikma Labs, Inc.; Hikma Pharmaceuticals, USA, Inc.;
Impax Laboratories, Inc. (n/k/a Impax Laboratories, LLC); Jubilant Cadista Pharmaceuticals, Inc.;

Lannett Company, Inc.; Lupin Pharmaceuticals, Inc.; Mayne Pharma Inc.; Mallinckrodt Inc.;

Mallinckrodt LLC; Morton Grove Pharmaceuticals, Inc.; Mylan Pharmaceuticals, Inc.; Mylan,

Inc.; Mylan N.V.; Oceanside Pharmaceuticals, Inc.; Par Pharmaceutical, Inc.; Perrigo New York,

Inc.; Pfizer Inc.; Pliva, Inc.; Sandoz Inc.; Strides Pharma, Inc.; Sun Pharmaceutical Industries, Inc.;

Taro Pharmaceuticals USA, Inc.; Teligent, Inc.; Teva Pharmaceuticals USA, Inc.; Torrent Pharma

Inc.; UDL Laboratories, Inc.; Upsher-Smith Laboratories, LLC; Valeant Pharmaceuticals North

America, LLC; Valeant Pharmaceuticals International, Inc.; West-Ward Columbus, Inc.; West-

Ward Pharmaceuticals Corp.; Wockhardt USA LLC; and Zydus Pharmaceuticals (USA) Inc.,
       Case 2:16-md-02724-CMR Document 1555 Filed 10/14/20 Page 3 of 7




(collectively, “Stipulating Defendants”) have agreed to waive service of the Complaint and the

parties have reached an agreement to extend the time within which the Stipulating Defendants

must move against, answer, or otherwise respond to the Complaint;

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the

undersigned counsel, on behalf of their respective clients, as follows:

       1.       The Stipulating Defendants waive service of Plaintiffs’ Complaint and Summonses

pursuant to Federal Rule of Civil Procedure 4(d), and this Stipulation shall be deemed proof of

that waiver pursuant to Federal Rule of Civil Procedure 4(d)(4).

       2.       In exchange for their agreement to waive service, the deadline for the Stipulating

Defendants to respond to Plaintiffs’ Complaint shall be ADJOURNED until such time that the

Court enters a Case Management Order setting such a schedule.

       3.       This stipulation does not constitute a waiver by the Stipulating Defendants of any

defense, including but not limited to those defenses provided under Federal Rule of Civil

Procedure 12.

       IT IS SO STIPULATED.

 Dated: October 13, 2020
 _/s/ Samuel J. Randall_________                 _/s/ Jan P. Levine____________
 Richard Alan Arnold, Esquire                    Jan P. Levine
 William J. Blechman, Esquire                    Troutman Pepper Hamilton Sanders LLP
 Scott E. Perwin, Esquire                        3000 Two Logan Square
 Anna T. Neill, Esquire                          Eighteenth & Arch Streets
 Samuel J. Randall, Esquire                      Philadelphia, PA 19103-2799
 Kenny Nachwalter, P.A.                          Tel: (215) 981-4000
 1441 Brickell Avenue, Suite 1100                Fax: (215) 981-4750
 Miami, Florida 33131                            jan.levine@troutman.com
 Tel: (305) 373-1000
 Fax: (305) 372-1861                             /s/ Sheron Korpus
 rarnold@knpa.com                                Sheron Korpus
 wblechman@knpa.com                              KASOWITZ BENSON TORRES LLP
 sperwin@knpa.com                                1633 Broadway
 aneill@knpa.com                                 New York, New York 10019
 srandall@knpa.com                               Tel: (212) 506-1700
 Counsel for the Kroger Direct Action            Fax: (212) 506-1800
 Plaintiffs                                      skorpus@kasowitz.com



                                                 3
Case 2:16-md-02724-CMR Document 1555 Filed 10/14/20 Page 4 of 7



                              /s/ Devora W. Allon
                              Devora W. Allon, P.C.
                              Kirkland & Ellis LLP
                              601 Lexington Avenue
                              New York, New York 10022
                              (212) 909-3344
                              devora.allon@kirkland.com
                              alexia.brancato@kirkland.com

                              /s/ Sarah F. Kirkpatrick
                              Sarah F. Kirkpatrick
                              Williams & Connolly LLP
                              725 Twelfth Street, N.W.
                              Washington, D.C. 20005
                              Phone: (202) 434-5000
                              Fax: (202) 434-5029
                              skirkpatrick@wc.com

                              /s/ Chul Pak
                              Chul Pak
                              WILSON SONSINI GOODRICH & ROSATI
                              Professional Corporation
                              1301 Avenue of the Americas, 40th Fl.
                              New York, NY 10019
                              Tel: (212) 999-5800
                              Fax: (212) 999-5899
                              cpak@wsgr.com

                              Liaison Counsel for Defendants




                               4
       Case 2:16-md-02724-CMR Document 1555 Filed 10/14/20 Page 5 of 7



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                      MDL 2724
IN RE: GENERIC PHARMACEUTICALS                        16-MD-2724
PRICING ANTITRUST LITIGATION                          Individual Case No: 2:18-cv-00284-CMR

THIS DOCUMENT RELATES TO:                             HON. CYNTHIA M. RUFE
JM Smith Corp. v. Actavis Holdco U.S. Inc. et         Individual Case No.: 2:20-cv-04370-CMR
al.

  JOINT STIPULATION TO WAIVE SERVICE AND EXTEND THE DEADLINE FOR
          DEFENDANTS TO RESPOND TO PLAINTIFFS’ COMPLAINT

       WHEREAS, Plaintiff J M Smith Corporation (“Plaintiff”) filed a Complaint on September

4, 2020, in J M Smith Corp.. v. Actavis Holdco U.S. Inc. et al., Case No. 20-cv-4370-CMR, appears as

a related case in In re Generic Pharmaceuticals Pricing Antitrust Litigation, Case No. 16-md-

02724-CMR, MDL No. 2724;

       WHEREAS, Defendants Actavis Holdco U.S., Inc.; Actavis Pharma, Inc.; Alvogen, Inc.;

Amneal Pharmaceuticals, Inc.; Amneal Pharmaceuticals, LLC; Apotex Corp.; Aurobindo Pharma

USA, Inc.; Breckenridge Pharmaceutical, Inc.; Camber Pharmaceuticals, Inc.; Citron Pharma,

LLC; Dr. Reddy’s Laboratories, Inc.; Epic Pharma, LLC; Fougera Pharmaceuticals Inc.; G&W

Laboratories, Inc.; Generics Bidco I, LLC; Glenmark Pharmaceuticals Inc., USA; Greenstone

LLC; Heritage Pharmaceuticals, Inc.; Hikma Labs, Inc.; Hikma Pharmaceuticals, USA, Inc.;

Impax Laboratories, Inc. (n/k/a Impax Laboratories, LLC); Jubilant Cadista Pharmaceuticals, Inc.;

Lannett Company, Inc.; Lupin Pharmaceuticals, Inc.; Mayne Pharma Inc.; Mallinckrodt Inc.;

Mallinckrodt LLC; Morton Grove Pharmaceuticals, Inc.; Mylan Pharmaceuticals, Inc.; Mylan,

Inc.; Mylan N.V.; Oceanside Pharmaceuticals, Inc.; Par Pharmaceutical, Inc.; Perrigo New York,

Inc.; Pfizer Inc.; Pliva, Inc.; Sandoz Inc.; Strides Pharma, Inc.; Sun Pharmaceutical Industries, Inc.;

Taro Pharmaceuticals USA, Inc.; Teligent, Inc.; Teva Pharmaceuticals USA, Inc.; Torrent Pharma

Inc.; UDL Laboratories, Inc.; Upsher-Smith Laboratories, LLC; Valeant Pharmaceuticals North
America, LLC; Valeant Pharmaceuticals International, Inc.; West-Ward Columbus, Inc.; West-

Ward Pharmaceuticals Corp.; Wockhardt USA LLC; and Zydus Pharmaceuticals (USA) Inc.,
       Case 2:16-md-02724-CMR Document 1555 Filed 10/14/20 Page 6 of 7




(collectively, “Stipulating Defendants”) have agreed to waive service of the Complaint and the

parties have reached an agreement to extend the time within which the Stipulating Defendants

must move against, answer, or otherwise respond to the Complaint;

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among the

undersigned counsel, on behalf of their respective clients, as follows:

       1.       The Stipulating Defendants waive service of Plaintiffs’ Complaint and Summonses

pursuant to Federal Rule of Civil Procedure 4(d), and this Stipulation shall be deemed proof of

that waiver pursuant to Federal Rule of Civil Procedure 4(d)(4).

       2.       In exchange for their agreement to waive service, the deadline for the Stipulating

Defendants to respond to Plaintiffs’ Complaint shall be ADJOURNED until such time that the
Court enters a Case Management Order setting such a schedule.

       3.       This stipulation does not constitute a waiver by the Stipulating Defendants of any

defense, including but not limited to those defenses provided under Federal Rule of Civil

Procedure 12.

       IT IS SO STIPULATED.

 Dated: October 13, 2020
  /s/ Samuel J. Randall                          _/s/ Jan P. Levine____________
 Richard Alan Arnold, Esquire                    Jan P. Levine
 William J. Blechman, Esquire                    Troutman Pepper Hamilton Sanders LLP
 Scott E. Perwin, Esquire                        3000 Two Logan Square
 Anna T. Neill, Esquire                          Eighteenth & Arch Streets
 Samuel J. Randall, Esquire                      Philadelphia, PA 19103-2799
 Kenny Nachwalter, P.A.                          Tel: (215) 981-4000
 1441 Brickell Avenue, Suite 1100                Fax: (215) 981-4750
 Miami, Florida 33131                            jan.levine@troutman.com
 Tel: (305) 373-1000
 Fax: (305) 372-1861                             /s/ Sheron Korpus
 rarnold@knpa.com                                Sheron Korpus
 wblechman@knpa.com                              KASOWITZ BENSON TORRES LLP
 sperwin@knpa.com                                1633 Broadway
 aneill@knpa.com                                 New York, New York 10019
 srandall@knpa.com                               Tel: (212) 506-1700
 Counsel for the Kroger Direct Action            Fax: (212) 506-1800
 Plaintiffs                                      skorpus@kasowitz.com



                                                 3
Case 2:16-md-02724-CMR Document 1555 Filed 10/14/20 Page 7 of 7



                              /s/ Devora W. Allon
                              Devora W. Allon, P.C.
                              Kirkland & Ellis LLP
                              601 Lexington Avenue
                              New York, New York 10022
                              (212) 909-3344
                              devora.allon@kirkland.com
                              alexia.brancato@kirkland.com

                              /s/ Sarah F. Kirkpatrick
                              Sarah F. Kirkpatrick
                              Williams & Connolly LLP
                              725 Twelfth Street, N.W.
                              Washington, D.C. 20005
                              Phone: (202) 434-5000
                              Fax: (202) 434-5029
                              skirkpatrick@wc.com

                              /s/ Chul Pak
                              Chul Pak
                              WILSON SONSINI GOODRICH & ROSATI
                              Professional Corporation
                              1301 Avenue of the Americas, 40th Fl.
                              New York, NY 10019
                              Tel: (212) 999-5800
                              Fax: (212) 999-5899
                              cpak@wsgr.com

                              Liaison Counsel for Defendants




                               4
